Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Fournier on September 9, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
	Claim 1:  A gas turbine apparatus, comprising:
	a turbine configured to be driven by a combustion gas from a combustor;
	an exhaust passage configured to allow exhaust air from the turbine to flow;
	an extraction line configured to extract a fluid from a combustor casing;
	a cooling part disposed in the extraction line and configured to cool the fluid;
	a return line for returning the fluid from the cooling part to an inside of the combustor casing, the return line being connected to the extraction line downstream of the cooling part;
	a bypass line for introducing the fluid from the cooling part to the exhaust passage by bypassing the turbine, the bypass line branching from the return line; and
	at least one valve capable of controlling at least one of a communication state between the extraction line and the combustor casing via the return line, or a communication state between the extraction line and the exhaust passage via the bypass line,
	wherein the at least one valve is configured to:
		during an operation of the gas turbine apparatus at a first load, cause the extraction line and the combustor casing to communicate with each other via the return line, and shut off [[a]] communication between the extraction line and the exhaust passage via the bypass line; and
		during an operation of the gas turbine apparatus at a second load which is lower than the first load, shut off [[a]] communication between the extraction line and the combustor casing via the return line, and cause the extraction line and the exhaust passage to communicate with each other via the bypass line,
	wherein the gas turbine apparatus comprises a filter part for collecting foreign substances included in the fluid from the combustor casing, the filter part being disposed in the extraction line downstream of the cooling part,
	wherein the extraction line communicates with a cooling target part of the turbine downstream of the filter part and is configured such that the fluid having foreign substances removed by the filter part is introduced to the extraction line downstream of the filter part, and
	wherein the return line is connected to a foreign substance collection space of the filter part disposed in the extraction line and is configured such that the fluid containing the foreign substances collected in the foreign substance collection space is introduced to the return line.
	Claim 3:  The gas turbine apparatus according to claim 1, comprising a control [[part]] device for controlling opening and closing of the at least one valve,
	wherein the at least one valve includes:
		a return valve disposed downstream of a branch position of the bypass line in the return line, the return valve being capable of switching the communication state between the extraction line and the combustor casing via the return line; and
		a bypass valve disposed in the bypass line, and capable of switching the communication state between the extraction line and the exhaust passage via the bypass line, and
	wherein the control [[part]] device is configured to:
		during the operation of the gas turbine apparatus at the first load, open the return valve and close the bypass valve; and
		during the operation of the gas turbine apparatus at the second load, close the return valve and open the bypass valve.
Claim 9:  The gas turbine apparatus according to claim 1, comprising a control [[part]] device for controlling the operation of the gas turbine apparatus,
	wherein the control [[part]] device is configured to, during the operation of the gas turbine apparatus at the first load, if an abnormality occurs such that it is impossible to cause the extraction line and the combustor casing to communicate with each other via the return line, control opening and closing of the at least one valve so as to cause the extraction line and the exhaust passage to communicate with each other via the bypass line and to cause the gas turbine apparatus to transition to the operation at the second load.
	Claim 10:  The gas turbine apparatus according to claim 1, comprising a control [[part]] device for controlling the operation of the gas turbine apparatus,
	wherein the control [[part]] device is configured to, during the operation of the gas turbine apparatus at the first load, if an abnormality occurs such that it is impossible to shut off the communication between the extraction line and the exhaust passage via the bypass line, cause the gas turbine apparatus to transition to the operation at the second load.
	Claim 11:  The gas turbine apparatus according to claim 1, comprising a control [[part]] device for controlling the operation of the gas turbine apparatus,
	wherein the control [[part]] device is configured to, during the operation of the gas turbine apparatus at the second load, if an abnormality occurs such that it is impossible to shut off the communication between the extraction line and the combustor casing via the return line, output a warning signal.
	Claim 12:  The gas turbine apparatus according to claim 1, comprising a control [[part]] device for controlling the operation of the gas turbine apparatus,
	wherein the control [[part]] device is configured to, during the operation of the gas turbine apparatus at the second load, if an abnormality occurs such that it is impossible to cause the extraction line and the exhaust passage to communicate with each other via the bypass line, control opening and closing of the at least one valve so as to cause the extraction line and the combustor casing to communicate with each other via the return line and to output a warning signal.
	Claim 14:  A manufacturing method for a gas turbine apparatus including:
	a turbine configured to be driven by a combustion gas from a combustor;
	an exhaust passage configured to allow exhaust air from the turbine to flow;
	an extraction line configured to extract a fluid from a combustor casing;
	a cooling part disposed in the extraction line and configured to cool the fluid;
	a return line for returning the fluid from the cooling part to an inside of the combustor casing, the return line being connected to the extraction line downstream of the cooling part; 	a bypass line for introducing the fluid from the cooling part to the exhaust passage by bypassing the turbine, the bypass line branching from the return line; [[and]]
	at least one valve capable of controlling at least one of a communication state between the extraction line and the combustor casing via the return line, or a communication state between the extraction line and the exhaust passage via the bypass line; and
	a filter part for collecting foreign substances included in the fluid from the combustor casing, the filter part being disposed in the extraction line downstream of the cooling part,
	wherein the extraction line communicates with a cooling target part of the turbine downstream of the filter part and is configured such that the fluid having foreign substances removed by the filter part is introduced to the extraction line downstream of the filter part, and
	wherein the return line is connected to a foreign substance collection space of the filter part disposed in the extraction line and is configured such that the fluid containing the foreign substances collected in the foreign substance collection space is introduced to the return line,
	the method comprising a step of connecting an upstream end of the bypass line to the return line or another line communicating with the return line to form the bypass line.
	Claim 16:  An operation method for the gas turbine apparatus according to claim 1,
	the method comprising:
	during [[an]] the operation of the gas turbine apparatus at [[a]] the first load, a step of operating the gas turbine apparatus in [[a]] the communication state in which the extraction line and the combustor casing are caused to communicate with each other via the return line, and the communication between the extraction line and the exhaust passage via the bypass line is shut off; and
	a step of shutting off the communication between the extraction line and the combustor casing via the return line, and causing the extraction line and the exhaust passage to communicate with each other via the bypass line, at a time of switching from the operation of the gas turbine apparatus at the first load to [[an]] the operation at [[a]] the second load which is lower than the first load.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741